IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 1421-11


LEONEL TOMAS LAMAS, JR., Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS

CAMERON COUNTY



 Per curiam.  Keasler and HERVEY, JJ., dissent.

ORDER


		The petition for discretionary review violates Rules of Appellate Procedure
68.4(i) & 68.5 because it does not contain the opinion of the court of appeals and the petition
exceeds the proper page limits.
		The petition is struck.  See Rule of Appellate Procedure 68.6.
		The petitioner may redraw the petition.  The redrawn petition and copies must
be filed in the Court of Criminal Appeals within thirty days after the date of this order.
 
Filed October 19, 2011
Do not publish